Citation Nr: 1727671	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-29 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to April 1971.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2016, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss for further evidentiary development.  The Board additionally granted service connection for tinnitus and denied service connection for ischemic heart disease in the April 2016 decision. 


FINDING OF FACT

Current bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active duty, and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2011.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's VA treatment records, and identified private treatment records, to the extent possible; and the Veteran has been afforded VA examinations that are collectively adequate to effectively adjudicate the service connection claim for hearing loss.  

The record contains a March 2011 VA audiology consultation report indicating that the Veteran purchased hearing aids from a private vendor sometime the year before.  While other private treatment records pertaining to hearing loss are of record, records pertaining to the Veteran's purchase and fitting of hearing aids do not appear to have been obtained.  Remand to attempt to obtain such records, however, is not necessary where the Veteran was specifically asked in the January 2011 notice letter to send copies of treatment records in his possession, or to provide authorization forms for VA to obtain private treatment records on his behalf.  The Veteran did not provide requested authorization for VA to obtain private treatment records associated with his claimed hearing loss disability.  Rather, it appears that he submitted private treatment records in his possession. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence as required per laws and regulations.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Findings from several audiological evaluations and VA examinations, including an August 2016 VA examination report, confirm that the Veteran has current bilateral hearing loss disability for VA purposes.  

The Veteran's service treatment records (STRs) do not indicate that he complained of or was diagnosed with hearing loss or tinnitus during service.  His November 1968 induction examination recorded the results of audiometric testing using American Standards Association (ASA) units instead of currently used International Standards Organization-American National Standards Institute (ISO-ANSI or ISO) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards is to be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the relevant, recorded data as follows:  at 500, 1000, 2000, 3000, and 4000 Hz, add, 15, 10, 10, 10, and 5, respectively.  Upon conversion from ASA units to ISO-ANSI units, results of audiometric testing for the November 1968 examination are as follows:  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 25, 25, 30, and 30, dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 30, 25, 35, and 25 dB respectively.  These results reflect some bilateral hearing impairment present at the Veteran's induction.  The Veteran's April 1971 separation examination reports the result of audiometric testing in ISO units.  Puretone thresholds in the frequencies tested for the right ear at 500, 1000, 2000, and 3000 Hz were 20, 15, 15, and 20, dB respectively.  Puretone thresholds in the frequencies tested for the left ear at 500, 1000, 2000, and 3000 Hz were 20, 20, 15, and 20 dB respectively.  These results reflect slightly better hearing acuity at the Veteran's separation from service.  In short, these audiometric testing results serve to show that during service, the Veteran did not suffer from hearing loss reaching a disability level for VA purposes.

Nonetheless, the Veteran has credibly contended that he experienced acoustic trauma during active service from exposure to loud noise from ship engines and artillery fire.  

The earliest evidence of hearing loss found in the record is noted in a private May 2010 audiometric evaluation.  In the subsequent March 2011 VA audiological consultation report, the Veteran reported that he had purchased hearing aids from a private vendor the year before.  There is no other evidence of record showing that the Veteran complained of or was treated for hearing loss prior to May 2010.

The record contains an initial VA audiological examination report dated in June 2011.  The Veteran reported his exposure to noise from artillery fire during service.  He also apparently reported that he was exposed to post-service, occupational noise a maintenance supervisor, which exposed him to jet engine noise.  The examiner provided the opinion that the Veteran's hearing loss was not the result of military noise exposure.  In reaching this opinion, the examiner noted that per an Institute of Medicine study, in cases where entrance and separation examinations reflected normal results, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to service.  The examiner offered no further discussion.

In a June 2012 statement, the Veteran disputed the assertion that he was exposed to jet engine noise after his separation from service.  He maintained that the only jet engine noise he was exposed to after separation was as a result of living approximately two miles away from an Air Force Base, and that this did not result in excessive noise exposure.  

The Veteran was afforded a later VA examination in August 2016.  The examiner noted the Veteran's history of exposure to hazardous military noise and that he denied occupational and recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss and gave the opinion that the hearing loss was less likely as not caused by or the result of military noise exposure.  In providing the opinion, the examiner again cited to the Institute of Medicine report, noting that the report also concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induce hearing loss was unlikely.  Further, the report stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.   The examiner further relied on the fact that there was no significant shift in hearing level, greater than normal measurement variability, during service, and on the lack of a record of complaint or treatment of hearing loss in the Veteran's STRs.

The Board finds the August 2016 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner was fully aware of the Veteran's military noise exposure and hearing loss history, as noted in the record, and she based her clear opinion on this evidence and well-researched medical principles.  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's hearing loss was at least as likely as not the result of hazardous military noise exposure.  

The Veteran submitted a September 2016 letter, wherein his private clinical audiologist noted that he had struggled with his hearing for years.  The audiologist opined in the letter that exposure to excessive noise could be a contributing factor in causing the Veteran's hearing loss.  The audiologist's opinion is of limited probative value where it is only speculative in nature.
 
Although the Veteran reported in his December 2010 claim and his October 2012 substantive appeal, on VA Form 9, that he has had hearing loss since service, and while competent to report hearing impairment, he is not competent to report that such hearing impairment was at a disabling level for VA purposes, as such requires measurement with medical instruments.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no objective or tangible evidence of record showing that the Veteran had actual hearing loss disability prior to the May 2010 private audiometric evaluation, dated nearly 40 years after his separation from service.  Accordingly, the more probative evidence is that the Veteran did not suffer from sufficient hearing loss to reach VA disability level status until many years after his separation from service.  Based on this evidence, there is no medically sound basis for attributing the Veteran's hearing loss to his active service.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, while the Veteran has asserted his belief that his hearing loss was the result of hazardous military noise exposure, the question of an actual association between his hearing loss, diagnosed many years after his separation from service, and his hazardous military noise exposure is a medical question too complex for lay person to competently address.  See 38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377.  The Veteran has not demonstrated expertise in this area.  The competent medical evidence weighs against a finding that the Veteran's hearing loss is the result of his hazardous military noise exposure.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's current bilateral hearing loss is at least as likely as not etiologically related to his hazardous military noise exposure.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Hence, the appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


